Citation Nr: 0829503	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-21 705A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received, and if so, whether service 
connection therefor is established.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1967 to October 
1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2003 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.  By rating action of August 2004, the RO reopened 
the claim for service connection on the basis of new and 
material evidence, but denied the claim on the merits.

Regardless of the RO's actions in this case, the Board has a 
legal duty under          38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the prior 1994 denial of the claim has been received, the 
Board has characterized that claim as on the title page.  As 
the RO initially adjudicated the claim as an application to 
reopen, and furnished the veteran the legal criteria 
governing finality and applications to reopen, the veteran is 
not prejudiced by the Board's consideration of the claim as 
an application to reopen.

The Board's decision with respect to the issue of whether new 
and material evidence has been received to reopen the claim 
for service connection for PTSD is set forth below.  For the 
reasons expressed below, the issue of service connection for 
PTSD on the merits is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the veteran when further action on his part is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for PTSD on appeal has been accomplished.  

2.  The RO denied service connection for PTSD by rating 
action of December 1994; the veteran was notified of the 
denial by letter of January 1995, and a Statement of the Case 
was issued in March 1995, but he did not perfect his appeal 
by filing a Substantive Appeal.

3.  Evidence associated with the claims folder since the 
December 1994 rating action denying service connection for 
PTSD is not cumulative or redundant of evidence previously of 
record; relates to unestablished facts necessary to 
substantiate the claim for service connection; and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  
    
2.  Since December 1994, new and material evidence to reopen 
the claim for service connection for PTSD has been received.  
38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's claim for service connection for PTSD was 
previously considered and denied by rating action of December 
1994.  The evidence then considered included incomplete 
service medical records, service personnel and administrative 
records, and post-service VA medical records.  The RO denied 
the claim on the grounds that there was no evidence to verify 
or corroborate the veteran's claimed stressor, a personal 
assault in service.  The veteran was notified of that rating 
action by letter of January 1995, and a Statement of the Case 
(SOC) was issued in March 1995, but he did not perfect his 
appeal by filing a Substantive Appeal.

Because the veteran did not perfect an appeal of the December 
1994 denial, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.  The VA may, however, reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service 
connection was filed in October 2002.  With respect to 
attempts to reopen previously-denied claims, 38 C.F.R. 
§ 3.156(a) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the December 1994 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board 
concurs with the RO's August 2004 determination and finds 
that the additional evidence added to the record since the 
RO's prior final December 1994 denial constitutes new and 
material evidence that warrants reopening the claim for 
service connection for PTSD, and the claim is granted to that 
limited extent.    

In July 2003, a service comrade of the veteran stated that, 
at the time he and his friend the veteran were stationed in 
Germany in 1968, he became aware that the veteran was 
assaulted and wounded in a bar.  Received in September 2003 
was a statement from a woman who stated that she knew that 
the veteran had been assaulted in a bar in Germany, and 
medically treated for injury.  In June 2008, a VA physician 
stated that the veteran had PTSD from his trauma during 
military service.  

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or redundant of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
includes statements from individuals who purport to know of 
the veteran's claimed inservice personal assault, and that it 
relates to unestablished facts necessary to substantiate the 
claim (statements tending to corroborate the claimed 
inservice stressor, and medical evidence linking a current 
diagnosis of PTSD with that stressor) and raises a reasonable 
possibility of substantiating the claim.  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for PTSD are met, and the appeal is granted to 
this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations 
include enhanced duties to notify and assist claimants.  
Considering the record in light of those duties, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim for service connection for PTSD 
has not been accomplished.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that a claimed inservice stressor actually occurred, and (3) 
a link, established by medical evidence, between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2007).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran contends that he currently suffers from PTSD due 
to an inservice stressors, a personal assault by several men 
outside a bar in Germany in 1968.  

From February to June 1994, the veteran was hospitalized at a 
VA medical facility with diagnoses including severe major 
depression, with suicidal ideation, resolved.  He was noted 
to have been under many stresses as the director of safety 
and the former police chief in his community, and had 
experienced many job difficulties.  In June and July 1994, 
the veteran was hospitalized at a VA medical facility with 
diagnoses including a bipolar disorder with psychosis.  He 
was noted to have had a lot of stress in his job as a 
director of public safety, a police officer in charge of the 
fire department.  In July 1994, the veteran was hospitalized 
at a VA medical facility with diagnoses including a bipolar 
disorder, a psychotic disorder not otherwise specified, and 
rule-out PTSD related to past employment stress.  From August 
to October 1994, the veteran was hospitalized at a VA medical 
facility with diagnoses including PTSD secondary to military 
service-related and work-related trauma.  The military trauma 
was noted to have been a personal assault in service in 
Germany, and the employment trauma was his attempts to assist 
people who had been victimized.  In March and April 1995, the 
veteran was hospitalized at a VA medical facility with 
diagnosed disabilities including PTSD and a bipolar disorder, 
and it was noted that he had increased problems with 
nightmares about both military service-related and job-
related trauma.  In August 1995, the veteran was hospitalized 
at a VA medical facility with diagnosed disabilities 
including PTSD and a bipolar disorder, and it was noted that 
the PTSD was secondary to military service-related and work-
related trauma.  In May 1998, the veteran was hospitalized at 
a VA medical facility with diagnosed disabilities including 
PTSD, a psychosis not otherwise specified, and a bipolar 
disorder, and it was noted that the psychosis and PTSD were 
secondary to military service-related and work-related 
trauma.  In June and July 1999, the veteran was hospitalized 
at a VA medical facility with diagnosed disabilities 
including PTSD, a psychosis not otherwise specified, and a 
bipolar disorder, and a past history of both military 
service-related and work-related trauma was noted.  

On October 2002 VA psychiatric examination, the veteran was 
noted to have lost his job as a chief of police in 1994 after 
a major psychiatric breakdown.  He gave a history of a 
personal assault in military service in Germany wherein a leg 
was injured, requiring hospital treatment.  He also reported 
extreme physical, emotional, and verbal abuse by his father 
as a child.  On mental status examination, the veteran 
reported visual hallucinations of dead bodies which he 
believed were related to his police work.  The diagnoses 
included bipolar-type schizoaffective disorder, chronic 
severe PTSD, and a panic disorder with agoraphobia, and the 
physician opined that the veteran's single episode of 
military-related trauma and especially his significant 
childhood-related traumas had led to the PTSD.  
  
In June 2008, a VA physician stated that the veteran was 100% 
disabled and permanently unemployable due to PTSD from his 
trauma during military service.

In July 2003, a service comrade of the veteran stated that, 
at the time he and his friend the veteran were stationed in 
Germany in 1968, he became aware that the veteran was 
assaulted and wounded in a bar.  Received in September 2003 
was a statement from a woman who stated that she knew that 
the veteran had been assaulted in a bar in Germany, and 
medically treated for injury.    

On that record, the Board finds that further development of 
the evidence is required to assist the veteran in 
corroborating his claimed inservice stressor.  

First, the RO should contact the veteran, through his 
attorney, and request him to contact the service comrade C. 
L. and woman R. L. who submitted statements on his behalf in 
2003.  The 2 individuals should be requested to submit all 
known additional details regarding the veteran's claimed 
inservice stressor (the reported assault and injury outside a 
bar in Germany in 1968), specifically, when and how they came 
to know details of the assault or injury, whether they 
witnessed it, whether they were told about it, and if so, 
when and by whom, etc.

After associating with the claims folder all available 
responses received pursuant to the above-requested 
development, the RO should prepare a report detailing any 
specific inservice stressful experience or event that has 
been established by the record.  The RO should specifically 
address the veteran's reported personal assault and injury 
outside a bar in Germany in 1968, and all statements of a 
service comrade and a woman that tend to corroborate the 
veteran's account of a personal assault in service.  This 
report should then to be added to the claims folder.  

If a specific inservice stressful experience has been 
established, the RO should schedule the veteran for an 
examination by a VA psychiatrist for the purpose of 
determining whether the corroborated, verified inservice 
event alone is sufficient to support a diagnosis of PTSD.

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

The record also reflects that outstanding VA medical records 
should be obtained prior to any VA examination.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of reported VA 
hospitalizations of the veteran from October to November 1986 
for treatment of alcohol dependence, and in 1987 at an 
alcohol and drug treatment unit, as well as the complete 
records of all psychiatric, psychological, and social work 
(including Millennium Group) treatment and evaluation of the 
veteran at the Topeka, Kansas VA Medical Center (VAMC) from 
August 2004 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The October 2002 VA psychiatric examination report indicates 
that the veteran is receiving Social Security Administration 
(SSA) disability benefits.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when the VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain a copy of the SSA decision awarding 
the appellant disability benefits, together with all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the veteran, 
through his attorney, and request him to 
contact the service comrade C. L. and 
woman R. L. who submitted statements on 
his behalf in 2003.  The 2 individuals 
should be requested to submit all known 
additional details regarding the 
veteran's claimed inservice stressor (the 
reported assault and injury outside a bar 
in Germany in 1968), specifically, when 
and how they came to know details of the 
assault or injury, whether they witnessed 
it, whether they were told about it, and 
if so, when and by whom, etc.  All 
responses received should be associated 
with the claims folder.    

2.  The RO should obtain copies of 
reported VA hospitalizations of the 
veteran from October to November 1986 for 
treatment of alcohol dependence, and in 
1987 at an alcohol and drug treatment 
unit, as well as the complete records of 
all psychiatric, psychological, and 
social work (including Millennium Group) 
treatment and evaluation of the veteran 
at the Topeka, Kansas VAMC from August 
2004 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  The RO should obtain from the SSA a 
copy of the decision awarding the 
appellant disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing any specific 
inservice stressful experience or event 
that has been established by the record.  
The RO should specifically address the 
veteran's reported personal assault and 
injury outside a bar in Germany in 1968, 
and the statements of a service comrade 
and a woman that tend to corroborate the 
veteran's account of a personal assault 
in service.  This report should then to 
be added to the claims folder.  

6.  If a specific inservice stressful 
experience has been established, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims folder must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
his documented medical history and 
assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
doctor is instructed that only a 
specifically verified inservice stressful 
experience may be considered for the 
purpose of determining whether the 
veteran has experienced an inservice 
stressor sufficient to have resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor.  In this 
regard, the examining physician is 
reminded that what is sought is an 
opinion as to whether the veteran's 
inservice stressor alone is sufficient to 
have resulted in PTSD, without regard to 
reported pre-service childhood or post-
service employment stressors.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

7.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

8.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD on appeal in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


